NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AUDREY DAGMAR TOMERLIN                          No. 15-56695

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01255-GW-MAN

 v.
                                                MEMORANDUM*
THE JOHNS HOPKINS UNIVERSITY,
INC.

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Audrey Dagmar Tomerlin appeals pro se from the district court’s judgment

dismissing her diversity action alleging federal and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of

subject matter jurisdiction. Assoc. of Am. Med. Colls. v. United States, 217 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
770, 778 (9th Cir. 2000). We affirm.

       The district court properly dismissed Tomerlin’s action for lack of subject

matter jurisdiction because the Maryland state court retains exclusive jurisdiction

over the interpretation and enforcement of the settlement agreement that is the

subject of this dispute. See Flanagan v. Arnaiz, 143 F.3d 540, 544-45 (9th Cir.

1998) (court where settlement agreement was entered retains exclusive jurisdiction

over the interpretation and enforcement of the agreement); see also Assoc. of Am.

Med. Colls., 217 F.3d at 778-79 (the party asserting jurisdiction bears the burden of

establishing it).

       We do not consider issues not specifically and distinctly raised and argued in

the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       Tomerlin’s motion for judicial notice (Docket Entry No. 20) and Johns

Hopkins’ motion for judicial notice (Docket Entry No. 28) are denied as

unnecessary.

       AFFIRMED.




                                          2                                   15-56695